Exhibit 10.1
 
CENTENE CORPORATION
 
Restricted Stock Unit Agreement Granted Under
Amended and Restated 2003 Stock Incentive Plan


THIS AGREEMENT is entered into by Centene Corporation, a Delaware corporation
(hereinafter the “Company”), and the undersigned employee of the Company
(hereinafter the “Participant”).
 
WHEREAS, the Participant renders important services to the Company and acquires
access to Confidential Information (as defined below) of the Company in
connection with the Participant’s relationship with the Company; and
 
WHEREAS, the Company desires to align the long-term interests of its valued
employees with those of the Company by providing the ownership interest granted
herein and to prevent former employees whose interest may become adverse to the
Company from maintaining an ownership interest in the Company;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
 
1.           Grant of RSUs.
 
This Agreement evidences the grant by the Company on __________, 20__ (the
“Grant Date”) to (the “Participant”) of __________ restricted stock units (each
an “RSU,” and collectively the “RSUs”) pursuant to the Company’s Amended and
Restated 2003 Stock Incentive Plan (the “Plan”).  Each RSU represents the right
to receive one share of the common stock, $.001 par value per share, of the
Company (“Common Stock”) as provided in this Agreement.  The shares of Common
Stock that are issuable upon vesting of the RSUs are referred to in this
Agreement as “Shares.”
 
2.           Performance Condition and Vesting.
 
(a)           The grant of RSUs provided for in Section 1 shall be conditioned
on achievement of such performance goals as the Board of Directors (or its
delegate pursuant to the Plan) may require in its sole discretion with respect
to the Company’s full fiscal year next following the Grant Date, or if the Grant
Date occurs within the first 90 days of a fiscal year, with respect to the full
fiscal year that includes the Grant Date.  The performance goals of the
Participant may be related to any combination of Company and individual
objectives and need not be the same as those of other RSU recipients.  The
Participant’s performance goals shall be established and communicated to the
Participant in writing not later than 90 days after the beginning of the fiscal
year to which they apply.
 
(b)           If the requirements of paragraph (a) are satisfied, then the RSUs
shall vest as to _____% of the original number of RSUs on ______________ and as
to an additional ____% of the original number of RSUs at the end of each
successive 12-month period following the _______ anniversary of the Grant Date
until the _______ anniversary of the Grant Date.
 
3.           Reorganization Event.
 
Notwithstanding the requirements of Section 2, upon the occurrence of a “Change
in Control,” all of the RSUs that (but for the application of this clause) are
not vested at the time of the occurrence of such Change in Control event shall
vest.  A “Change in Control” shall be deemed to have occurred if any of the
events set forth in any one of the following clauses shall occur:  (i) any
Person (as defined in section 3(a)(9) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and as such term is modified in sections 13(d) and
14(d) of the Exchange Act), excluding a group of persons including the
Participant, is or becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act), directly or indirectly, of securities of the Company
representing forty percent or more of the combined voting power of the Company’s
then-outstanding securities; (ii) individuals who, as of the Grant Date,
constitute the Board of Directors of the Company (the “Incumbent Board”), cease
for any reason to constitute a majority thereof (provided, however, that an
individual becoming a director subsequent to the Grant Date whose election, or
nomination for election by the Company’s stockholders, was approved by at least
a majority of the directors then comprising the Incumbent Board shall be
included within the definition of Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual election contest (or such terms used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors of the Company); or (iii) the stockholders of the
Company consummate a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation.
 
4.           Distribution of Shares.
 
(a)           Timing of Distribution.  The Company will distribute to the
Participant (or to the Participant’s estate in the event of the death of the
Participant occurring after a vesting date but before distribution of the
corresponding Shares), as soon as administratively practicable after each
vesting date, the Shares represented by RSUs that vested on such vesting date.
 
(b)           No Fractional Shares.  No fractional Shares shall be issuable
pursuant to any RSU.  In lieu of any fractional shares to which the Participant
would otherwise be entitled, the Company shall pay cash in an amount equal to
such fraction multiplied by the Fair Market Value (as defined in the Plan) of a
share of Common Stock.
 
(c)           Termination of Employment.  In the event that the Participant’s
employment with the Company (and any parent or subsidiary thereof) is terminated
for any reason by the Company or by the Participant (including by reason of
death or disability, within the meaning of Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended (the “Code”)), the RSUs shall cease vesting as
of the date of termination.
 
(d)           Compliance Restrictions.  The Company shall not be obligated to
issue to the Participant the Shares upon the vesting of any RSU (or otherwise)
unless (i) the Participant has complied with covenants set forth in Section 10
of this Agreement and (ii) the issuance and delivery of such Shares shall comply
with all relevant provisions of law and other legal requirements including any
applicable federal or state securities laws and the requirements of any stock
exchange or quotation system upon which Common Stock may then be listed or
quoted.
 
5.           Restrictions on Transfer.
 
     The RSUs may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, the RSUs shall be exercisable only by the Participant.
 
6.           No Rights as Stockholder.
 
Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or shall have any rights or
privileges of, a stockholder of the Company in respect of any Share issuable
pursuant to the RSUs granted hereunder until such Share has been delivered to
the Participant.
 
7.           Withholding Taxes; Section 83(b) Election.
 
(a)           No Shares will be delivered pursuant to the vesting of an RSU
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, the amount (with respect to such
vesting, the “Withholding Amount”) of the Company’s minimum statutory
withholding obligations with respect to the income recognized by the Participant
upon such vesting, based on minimum statutory withholding rates for all tax
purposes, including payroll and social security taxes, that are applicable to
such income.
 
(b)           The Participant acknowledges that no election under Section 83(b)
of the Code may be filed with respect to the RSUs.
 
8.           Automatic Sale Upon Vesting.
 
(a)           Upon any vesting of RSUs pursuant to Section 2 hereof, the Company
may sell, or arrange for the sale of, such number of the Shares issuable
pursuant to such vested RSU under Section 2 as is sufficient to generate net
proceeds to satisfy the Company’s minimum statutory withholding obligations with
respect to the income recognized by the Participant upon vesting (based on
minimum statutory withholding rates for all tax purposes, including payroll and
social security taxes, that are applicable to such income), and the Company
shall retain such net proceeds in satisfaction of such tax withholding
obligations.
 
(b)           The Participant hereby appoints the Company’s Secretary as his or
her attorney-in-fact to sell the Shares in accordance with this Section 8.  The
Participant agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale of the
Shares pursuant to this Section 8.
 
(c)           It is understood that the Participant and the Company may agree
from time to time, subject to compliance with applicable laws, to procedures to
be implemented, in lieu of the procedures set forth in paragraphs (a) and (b) of
this Section 8, to fund the Withholding Amount.
 
9.           Provisions of the Plan.
 
The RSUs are subject to the provisions of the Plan, a copy of which is being
furnished to the Participant with this Agreement.
 
10.           Participant’s Covenants.
 
For and in consideration of the delivery of this Agreement, the Participant
agrees to the provisions of this Section 10.
 
(a)           Confidential Information.  As used in this Agreement,
“Confidential Information” shall mean the Company’s trade secrets and other
non-public proprietary information relating to the Company or the business of
the Company, including information relating to financial statements, customer
lists and identities, potential customers, customer contacts, employee skills
and compensation, employee data, suppliers, acquisition targets, servicing
methods, equipment, programs, strategies and information, analyses, marketing
plans and strategies, profit margins, financial, promotional, marketing,
training or operational information, and other information developed or used by
the Company that is not known generally to the public or the
industry.  Confidential Information shall not include any information that is in
the public domain or becomes known in the public domain through no wrongful act
on the part of the Participant.
 
(b)           Non-Disclosure.  The Participant agrees that the Confidential
Information is a valuable, special and unique asset of the Company’s business,
that such Confidential Information is important to the Company and the effective
operation of the Company’s business, and that during employment with the Company
and at all times thereafter, the Participant shall not, directly or indirectly,
disclose to any competitor or other person or entity (other than current
employees of the Company) any Confidential Information that the Participant
obtains while performing services for the Company, except as may be required in
the Participant’s reasonable judgment to fulfill his duties hereunder or to
comply with any applicable legal obligation.
 
(c)           Non-Competition; Non-Solicitation.
 
(i)           During the Participant’s employment with the Company and for the
period of six months immediately after the termination of the Participant’s
employment with the Company for any cause whatsoever, the Participant shall not
invest in (other than in a publicly traded company with a maximum investment of
no more than 1% of outstanding shares), counsel, advise, consult or be otherwise
engaged or employed by any entity or enterprise (a “Competitor”) that competes
with (A) the Company’s business of providing Medicaid managed care services,
Medicaid-related services, and behavior health, nurse triage and pharmacy
compliance specialty services or (B) any other business in which, after the
Grant Date, the Company becomes engaged (or has taken substantial steps in which
to become engaged) on or prior to the date of termination of the Participant’s
employment, regarding which business the Participant has acquired confidential
information, and regarding which business constitutes (or is expected to
constitute if only then recently commenced) more than 5% of the annual gross
revenues of the Company or, as conducted by such Competitor, more than 35% of
the Competitor’s annual gross revenues.
 
(ii)           During the Participant’s employment with the Company and for the
period of twelve months immediately after the termination of the Participant’s
employment with the Company for any cause whatsoever (the “Restricted Period”),
the Participant will not, either directly or indirectly, either for himself or
for any other person, firm, company or corporation, call upon, solicit, divert,
or take away, or attempt to solicit, divert or take away any of the customers,
prospective customers, business, vendors or suppliers of the Company that the
Participant had dealings with, or responsibility for, or the Participant had
access to, confidential information of such customers, vendors or suppliers.
 
(iii)           The Participant shall not, at any time during the Restricted
Period, without the prior written consent of the Company, (A) directly or
indirectly, solicit, recruit or employ (whether as an employee, officer,
director, agent, consultant or independent contractor) any person who was or is
at any time during the previous six months an employee, representative, officer
or director of the Company; or (B) take any action to encourage or induce any
employee, representative, officer or director of the Company to cease their
relationship with the Company for any reason.
 
(d)           Enforcement.  If any of the provisions or subparts of this Section
10 shall be held to be invalid or unenforceable by a court of competent
jurisdiction, the remaining provisions or subparts thereof shall nevertheless
continue to be valid and enforceable according to their terms.  Further, if any
restriction contained in the provisions or subparts of this Section 10 is held
to be overbroad or unreasonable as written, the parties agree that the
applicable provision should be considered to be amended to reflect the maximum
period, scope or geographical area deemed reasonable and enforceable by the
court and enforced as amended.
 
(e)           Remedy for Breach.
 
(i)           Because the Participant’s services are unique and because the
Participant has access to the Company’s Confidential Information, the parties
agree that any breach or threatened breach of this Section 10 will cause
irreparable harm to the Company and that money damages alone would be an
inadequate remedy.  The parties therefore agree that, in the event of any breach
or threatened breach of this Section 10, and in addition to all other rights and
remedies available to it, the Company may apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief, without
a bond, in order to enforce or prevent any violations of the provisions of this
Section 10.
 
(ii)           The Participant acknowledges and agrees that nothing contained
herein shall be construed to be an excessive remedy to prohibit the Company from
pursuing any other remedies available to it for such actual or threatened
breach, including the recovery of money damages, proximately caused by the
Participant’s breach of this Section 10.
 
(f)           Survival.  The provisions of this Section 10 shall survive and
continue in full force in accordance with their terms notwithstanding any
forfeiture, termination or expiration of this Agreement in accordance with its
terms or any termination of the Participant’s employment for any reason (whether
voluntary or involuntary).
 
11.           Miscellaneous.
 
(a)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
 
(b)           Waiver.  Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.
 
(c)           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 5 of this
Agreement.
 
(d)           Notice.  All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five days after
delivery to a United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this paragraph (d).
 
(e)           Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the RSUs.
 
(f)           Participant’s Acknowledgments.  The Participant acknowledges that
he or she:  (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firms of Wilmer Cutler Pickering Hale and Dorr LLP and Bryan Cave
LLP have acted as counsel to the Company in connection with transactions of the
type contemplated by this Agreement, and neither such firm is acting as counsel
for the Participant.
 
(g)           Unfunded Rights.  The right of the Participant to receive Common
Stock pursuant to this Agreement is an unfunded and unsecured obligation of the
Company.  The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.
 
(h)           Deferral.  Neither the Company nor the Participant may defer
delivery of any Shares issuable under unvested RSUs except to the extent that
such deferral complies with the provisions of Section 409A of the Code.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.
 

  CENTENE CORPORATION          
 
By:
        Micahel F. Neidorff       Chairman, President and Chief Executive
Officer        
 

 
 

                     
 
 
            Name    Date                        
 

 

 

